DETAILED ACTION

Claim Rejections - 35 USC § 112
    The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


        Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention: claim 5 recites “The method of claim 3, wherein the selection of fields of views (FOVs) …”, however, claim 3 does not include any “selection of fields of views (FOVs)”. Therefore, this limitation of claim 5 lacks the necessary antecedent basis, which renders claim 5 overall as being indefinite.








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 35-36 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to a computer readable medium. The claim as a whole is not to a statutory category and thus failed the first criterion for eligibility.  See MPEP 2106(I).  A claim directed toward a non-transitory computer readable storage medium storing instructions configured to cause at least one processor to perform at least one operation thereon establishes a sufficient functional relationship between the instructions/program and a computer/processor.  MPEP 2111.05(III).  Hence, amending the limitation of “a non-transitory computer readable storage medium storing instructions which, when executed by a computer, cause the computer to carry out a method….” would resolve this issue. 


		Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3-11, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20150339816 A1, as provided in IDS), in view of  Mishra (“structure-based assessment of cancerous mitochondria using deep networks” IEEE, 2016, Pages 545-548), and further in view of Goodman Z. D. (“Grading and staging systems for inflammation and fibrosis in chronic liver diseases”, Journal of Hepatology 47 (2007), pages 598–607).
Re Claim 3, Yu discloses a method for determining and scoring hepatocyte lobular inflammation in a liver biopsy from a subject (see Yu: e. g., --biopsy still remains the gold standard for fibrosis assessment.  This is because while information such as inflammatory activity and collagen architecture may be provided via analysis of the tissue sample obtained via biopsy--, in [0004], --quantitative values of features from three different types of collagen areas (the portal collagen area, the septal collagen area and the fibrillar collagen area) to assess liver fibrosis.  This is in contrast to many of the current staging/scoring systems for chronic viral infection and chronic cholestatic disorders whereby changes in fibrillar collagen, i.e.--, in [0156], and, --Standish et al. [21] in their summary have stated that CPA and histopathology scoring are entirely different assessment methods of liver fibrosis.--, in [0163]-[0165], and [0170]-[0175], and, --Galvaruso V., et al., Computer-assisted image analysis of liver collagen: relationship to Ishak scoring and hepatic venous pressure gradient.  Hepatology, 2009, 49(4): 1236-44.--, in [0190]; --Goodman Z. D. (Journal of Hepatology 47 (2007) 598–607), Grading and staging systems for inflammation and fibrosis in chronic liver diseases.--, in [0198], {the subject matters of these citations are incorporated in Yu’s disclosures and thus, also in this Office Action}), comprising: 
providing a liver biopsy slide from said subject (see Yu: e.g., --To assess fibrosis in a tissue of a patient, biopsy (the extraction of a small tissue sample i.e. a biopsy tissue sample from the tissue of the patient) may first be performed, followed by an assessment of fibrosis in the tissue sample.--, in [0003]-[0005], and [0007]-[0008]);
submitting said slide to a learning model to recognize patterns of hepatocyte lobular inflammation and score hepatocyte lobular inflammation from said liver biopsy slide (see Yu: e.g., -- biological objects are identified in each training image, in step 204, pathological relevant segments are extracted using the biological objects identified in each training image, in step 206, quantitative values of features in the pathological relevant segments for each training image are calculated…. the statistic learning or training of the model, and including the steps can help reduce the dimension of the quantitative values which can in turn help reduce the computational effort).--, in [0055]-[0056]; and, -- a model can first be trained using knowledge from an experienced pathologist (e.g. with the experienced pathologist deciding the fibrosis stage of the tissue in each training image) and then be used in method 100 to obtain results for a series of test images.  These results can be employed to assist inexperienced pathologists in deciding the fibrosis stages of the tissues in the test images and thus, can help in educating the inexperienced pathologists.--, in [0148]);
Yu however does not explicitly disclose above learning model is a deep learning model, 
Mishra teaches a deep learning model for analysis {recognition and classifications} liver biopsies (see Mishra: e.g., -- to build a computer-based model to quantify the structural transition from healthy to tumorous mitochondria. To achieve this goal, we formulate the problem as a supervised learning problem, in which a model is trained to classify isolated mitochondria from healthy liver tissue vs liver tumors…. deep convolutional neural network (CNN) structure [4], as it has the following advantages: 1) it learns features automatically in a hierarchical way from the training images and hence there is no need to design hand-craft features; 2) it involves nonlinear transformations which can effectively capture the complex relationship of the data; 3) it is known for its superior performance in many challenging image classification tasks and is robust to different lighting conditions and image contrast [5]. In the prediction phase, we remove the soft-max operation of the fully connect layer and convert class score into a confidence score in the range of 0-1--, in col. 2, page 545; and,  -- Training a deep network requires a large amount of images, which is usually difficult to achieve for biological and medical applications, particularly for electron micrographs of isolated mitochondria from the various samples…. balanced training dataset of 21,600 patches from 45 healthy (randomly selected from healthy liver images) and 45 tumor images (5 images are selected from Fao and the other 40 images--, in col 2, page 546);   
Yu and Mishra are combinable as they are in the same field of endeavor: recognition and classification of liver tissue biopsies using machine learning and neural network algorithms. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yu’s method using Mishra’s teachings by including a deep learning model for analysis {recognition and classifications} liver biopsies to Yu’s learning and training model for machine learning of features of liver tissue biopsies in order to quantitatively assess the features of normal and disease liver tissues (see Mishra: e.g. in page 545-546);
Yu as modified by Mishra teach to determine a pathology score from a certain scoring system (for example, the Metavir system) for the test tissue, then the pathology score of each training tissue has to be known and associated with the respective training image (see Yu: e.g., -- to determine a pathology score from a certain scoring system (for example, the Metavir system) for the test tissue, then the pathology score of each training tissue has to be known and associated with the respective training image.--, in [0054], and, --Goodman Z. D. (Journal of Hepatology 47 (2007) 598–607), Grading and staging systems for inflammation and fibrosis in chronic liver diseases.--, in [0198], {the subject matters of these citations are incorporated in Yu’s disclosures and thus, also in this Office Action}), Yu as modified by Mishra however do not explicitly disclose wherein lobular inflammation (LI) is scored as follows, ranging from 0 to 3: LI=0, no
inflammation; LI=1, mild inflammation; LI=2, moderate inflammation, and LI=3, severe inflammation;
	Goodman teaches wherein lobular inflammation (LI) is scored as follows, ranging from 0 to 3: LI=0, no inflammation; LI=1, mild inflammation; LI=2, moderate inflammation, and LI=3, severe inflammation (see Goodman: e.g., section 2.3 Simple grading and staging systems, in pages 600-601), 
Yu (as modified by Mishra) and Goodman are combinable as they are in the same field of endeavor: recognition and classification of liver tissue biopsies using machine learning and neural network algorithms. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yu (as modified by Mishra)’s method using Goodman’s teachings by including wherein lobular inflammation (LI) is scored as follows, ranging from 0 to 3: LI=0, no inflammation; LI=1, mild inflammation; LI=2, moderate inflammation, and LI=3, severe inflammation to Yu (as modified by Mishra)’s staging and classifying liver tissue biopsies in scores in order to quantitatively assess the features of normal and disease liver tissues (see Goodman: e.g. in page 600-601).

Re Claim 4, Yu as modified by Mishra and Goodman further disclose wherein the deep learning model was previously trained based on training data obtained from liver biopsy imaging data comprising inflammatory cells and normal hepatocytes (see Mishra: e.g., -- to build a computer-based model to quantify the structural transition from healthy to tumorous mitochondria. To achieve this goal, we formulate the problem as a supervised learning problem, in which a model is trained to classify isolated mitochondria from healthy liver tissue vs liver tumors…. deep convolutional neural network (CNN) structure [4], as it has the following advantages: 1) it learns features automatically in a hierarchical way from the training images and hence there is no need to design hand-craft features; 2) it involves nonlinear transformations which can effectively capture the complex relationship of the data; 3) it is known for its superior performance in many challenging image classification tasks and is robust to different lighting conditions and image contrast [5]. In the prediction phase, we remove the soft-max operation of the fully connect layer and convert class score into a confidence score in the range of 0-1--, in col. 2, page 545; and,  -- Training a deep network requires a large amount of images, which is usually difficult to achieve for biological and medical applications, particularly for electron micrographs of isolated mitochondria from the various samples…. balanced training dataset of 21,600 patches from 45 healthy (randomly selected from healthy liver images) and 45 tumor images (5 images are selected from Fao and the other 40 images--, in col 2, page 546).

Re Claim 5, Yu as modified by Mishra and Goodman further disclose wherein the selection of fields of views (FOVs) further comprises manually specified FOVs by one or more users (see Yu: e.g., -- features from three different types of collagen areas (the portal collagen area, the septal collagen area and the fibrillar collagen area) to assess liver fibrosis.  This is in contrast to many of the current staging/scoring systems for chronic viral infection and chronic cholestatic disorders whereby changes in fibrillar collagen, i.e.--, in [0156], also see: -- morphological approaches for such fibrosis assessments are usually semi-quantitative and rely mostly on user observations of architectural features in biopsy tissue samples.  Examples of such approaches include the Metavir and Ishak methods--, in [0005]-[0007], and, -- The system 1700 also comprises an input device 1704 for receiving the inputs to methods 100 and 200 (including the images from the imaging system 1702 and user inputs from a human operator).  The user inputs from the human operator may include instructions such as whether the acquired images are for training the model or for input to method 100, or ground truths associated with the training images.--, in [0146], and, -- human interaction may initiate the algorithm, … (although, method 100 may alternatively be performed semi-automatically, in which case there is human interaction with the computer during the processing).--, in [0154]).

Re Claim 6, claim 6 is the corresponding method claim to claim 3 respectively.  Claim 6 thus is rejected for the similar reasons for claim 3. See above discussions with regard to claim 3 respectively. Yu as modified by Mishra and Goodman further disclose method for diagnosing NASH in a subject (see Yu: e. g., -- This is because liver fibrosis, which is characterized by the excessive accumulation of newly synthesized extracellular matrix in the liver, is the hallmark of most chronic liver diseases.  Examples of such chronic liver diseases include chronic hepatitis B and C virus infections, alcoholic liver disease, non-alcoholic steatohepatitis (NASH) and autoimmune liver disease [1, 2] … n increasing populace is suffering from the metabolic syndrome which is associated with a liver disease called NASH that causes pericellular/perisinusoidal fibrosis.  It would be beneficial to evaluate this liver disease using a large-cohort hepatic fibrosis study as well.  Moreover, the concept of the pathogenesis of cirrhosis has evolved greatly in recent years.  In particular, the International Liver Pathology Study Group has proposed replacing the term "cirrhosis" with "advanced chronic liver disease" as it recognizes that cirrhosis, which is usually viewed as a single stage (specifically, the last stage) of liver fibrosis, should instead be viewed as a progressive condition that evolves through more than one stage.  In particular, it has been observed that as cirrhosis progresses, there is an exponential increase in the amount of fibrosis in the liver.--, in [0002]-[0006]), and Yu as modified by Mishra and Goodman further disclose submitting said slide to a deep learning model to recognize patterns of hepatocyte ballooning (HB) and score hepatocyte ballooning frotm said liver biopsy slide (see Yu: e.g., -- biological objects are identified in each training image, in step 204, pathological relevant segments are extracted using the biological objects identified in each training image, in step 206, quantitative values of features in the pathological relevant segments for each training image are calculated…. the statistic learning or training of the model, and including the steps can help reduce the dimension of the quantitative values which can in turn help reduce the computational effort).--, in [0055]-[0056]; and, -- a model can first be trained using knowledge from an experienced pathologist (e.g. with the experienced pathologist deciding the fibrosis stage of the tissue in each training image) and then be used in method 100 to obtain results for a series of test images.  These results can be employed to assist inexperienced pathologists in deciding the fibrosis stages of the tissues in the test images and thus, can help in educating the inexperienced pathologists.--, in [0148]; also see Mishra: e.g., -- to build a computer-based model to quantify the structural transition from healthy to tumorous mitochondria. To achieve this goal, we formulate the problem as a supervised learning problem, in which a model is trained to classify isolated mitochondria from healthy liver tissue vs liver tumors…. deep convolutional neural network (CNN) structure [4], as it has the following advantages: 1) it learns features automatically in a hierarchical way from the training images and hence there is no need to design hand-craft features; 2) it involves nonlinear transformations which can effectively capture the complex relationship of the data; 3) it is known for its superior performance in many challenging image classification tasks and is robust to different lighting conditions and image contrast [5]. In the prediction phase, we remove the soft-max operation of the fully connect layer and convert class score into a confidence score in the range of 0-1--, in col. 2, page 545; and,  -- Training a deep network requires a large amount of images, which is usually difficult to achieve for biological and medical applications, particularly for electron micrographs of isolated mitochondria from the various samples…. balanced training dataset of 21,600 patches from 45 healthy (randomly selected from healthy liver images) and 45 tumor images (5 images are selected from Fao and the other 40 images--, in col 2, page 546);
wherein HB score ranges from 0 to 2: HB=0, no hepatocyte ballooning; HB=1, moderate hepatocyte ballooning; and HB=2: severe hepatocyte ballooning, and wherein said HB score and said LI score are added to determine an Activity Index (AI), ranking from 0 to 5, wherein the subject is diagnosed as a NASH subject if AI>=2, with HB>=1 and LE>=1 (see Goodman: e.g., table 2, and table 3, and table 5, in pages 600-605). See the similar obviousness and motivation statements for the combination of cited references as addressed above for claim 3.

Re Claim 7, Yu as modified by Mishra and Goodman further disclose wherein NASH is diagnosed when the HB score is of at least 1 the LI score is of at least 1, and a steatosis score from the same subject is of at least 1 (see Goodman: e.g., table 2, and table 3, and table 5, in pages 600-605).

Re Claim 8, claim 8 is the corresponding method claim to claim 3 respectively.  Claim 8 thus is rejected for the similar reasons for claim 3. See above discussions with regard to claim 3 respectively. Yu as modified by Mishra and Goodman further disclose
a method for determining and scoring NASH fibrosis or liver fibrosis in a subject (see Yu: e. g., -- This is because liver fibrosis, which is characterized by the excessive accumulation of newly synthesized extracellular matrix in the liver, is the hallmark of most chronic liver diseases.  Examples of such chronic liver diseases include chronic hepatitis B and C virus infections, alcoholic liver disease, non-alcoholic steatohepatitis (NASH) and autoimmune liver disease [1, 2] … n increasing populace is suffering from the metabolic syndrome which is associated with a liver disease called NASH that causes pericellular/perisinusoidal fibrosis.  It would be beneficial to evaluate this liver disease using a large-cohort hepatic fibrosis study as well.  Moreover, the concept of the pathogenesis of cirrhosis has evolved greatly in recent years.  In particular, the International Liver Pathology Study Group has proposed replacing the term "cirrhosis" with "advanced chronic liver disease" as it recognizes that cirrhosis, which is usually viewed as a single stage (specifically, the last stage) of liver fibrosis, should instead be viewed as a progressive condition that evolves through more than one stage.  In particular, it has been observed that as cirrhosis progresses, there is an exponential increase in the amount of fibrosis in the liver.--, in [0002]-[0006]), Yu as modified by Mishra and Goodman further disclose submitting said slide to a deep learning model to recognize patterns of liver fibrosis and/or to measure collagen proportion area (CPA), and score liver fibrosis from said liver biopsy slide (see Yu: e.g., -- biological objects are identified in each training image, in step 204, pathological relevant segments are extracted using the biological objects identified in each training image, in step 206, quantitative values of features in the pathological relevant segments for each training image are calculated…. the statistic learning or training of the model, and including the steps can help reduce the dimension of the quantitative values which can in turn help reduce the computational effort).--, in [0055]-[0056]; and, -- a model can first be trained using knowledge from an experienced pathologist (e.g. with the experienced pathologist deciding the fibrosis stage of the tissue in each training image) and then be used in method 100 to obtain results for a series of test images.  These results can be employed to assist inexperienced pathologists in deciding the fibrosis stages of the tissues in the test images and thus, can help in educating the inexperienced pathologists.--, in [0148]; also see Mishra: e.g., -- to build a computer-based model to quantify the structural transition from healthy to tumorous mitochondria. To achieve this goal, we formulate the problem as a supervised learning problem, in which a model is trained to classify isolated mitochondria from healthy liver tissue vs liver tumors…. deep convolutional neural network (CNN) structure [4], as it has the following advantages: 1) it learns features automatically in a hierarchical way from the training images and hence there is no need to design hand-craft features; 2) it involves nonlinear transformations which can effectively capture the complex relationship of the data; 3) it is known for its superior performance in many challenging image classification tasks and is robust to different lighting conditions and image contrast [5]. In the prediction phase, we remove the soft-max operation of the fully connect layer and convert class score into a confidence score in the range of 0-1--, in col. 2, page 545; and,  -- Training a deep network requires a large amount of images, which is usually difficult to achieve for biological and medical applications, particularly for electron micrographs of isolated mitochondria from the various samples…. balanced training dataset of 21,600 patches from 45 healthy (randomly selected from healthy liver images) and 45 tumor images (5 images are selected from Fao and the other 40 images--, in col 2, page 546);
wherein liver fibrosis (F) is scored as follows: F=0, no liver fibrosis; F=1, minimal liver fibrosis; F=2, significant liver fibrosis; F=3, moderate liver fibrosis; and F=4, severe liver fibrosis (see Goodman: e.g., table 2, and table 3, and table 5, in pages 600-605). See the similar obviousness and motivation statements for the combination of cited references as addressed above for claim 3.

	Re Claim 9, Yu as modified by Mishra and Goodman further disclose the deep learning model was previously trained based on training data obtained from liver biopsy imaging data comprising normal and collagen-containing tissues (see Yu: e.g., -- features from three different types of collagen areas (the portal collagen area, the septal collagen area and the fibrillar collagen area) to assess liver fibrosis.  This is in contrast to many of the current staging/scoring systems for chronic viral infection and chronic cholestatic disorders whereby changes in fibrillar collagen, i.e.--, in [0156], also see: -- morphological approaches for such fibrosis assessments are usually semi-quantitative and rely mostly on user observations of architectural features in biopsy tissue samples.  Examples of such approaches include the Metavir and Ishak methods--, in [0005]-[0007], and, -- The system 1700 also comprises an input device 1704 for receiving the inputs to methods 100 and 200 (including the images from the imaging system 1702 and user inputs from a human operator).  The user inputs from the human operator may include instructions such as whether the acquired images are for training the model or for input to method 100, or ground truths associated with the training images.--, in [0146], and, -- human interaction may initiate the algorithm, … (although, method 100 may alternatively be performed semi-automatically, in which case there is human interaction with the computer during the processing).--, in [0154]).

	Re Claim 10, Yu as modified by Mishra and Goodman further disclose wherein the training data is from: normal field of views (FOVs) (no collagen); Peri-sinusoidal FOVs (collagen branching around sinusoids); Peri-portal FOVs (collagen branching around portal areas); Portal FOVs (collagen present in portal areas); and Bridging FOVs (collagen present in the form of bridges between main vascular structures portal areas and central vein) (see Yu: e.g., -- features from three different types of collagen areas (the portal collagen area, the septal collagen area and the fibrillar collagen area) to assess liver fibrosis.  This is in contrast to many of the current staging/scoring systems for chronic viral infection and chronic cholestatic disorders whereby changes in fibrillar collagen, i.e.--, in [0156]).

	Re Claim 11, claim 11 is the corresponding method claim to claim 3 respectively.  Claim 11 thus is rejected for the similar reasons for claim 3. See above discussions with regard to claim 3 respectively. Yu as modified by Mishra and Goodman further disclose method for determining and scoring liver or hepatic steatosis in a subject (see Yu: e. g., -- This is because liver fibrosis, which is characterized by the excessive accumulation of newly synthesized extracellular matrix in the liver, is the hallmark of most chronic liver diseases.  Examples of such chronic liver diseases include chronic hepatitis B and C virus infections, alcoholic liver disease, non-alcoholic steatohepatitis (NASH) and autoimmune liver disease [1, 2] … n increasing populace is suffering from the metabolic syndrome which is associated with a liver disease called NASH that causes pericellular/perisinusoidal fibrosis.  It would be beneficial to evaluate this liver disease using a large-cohort hepatic fibrosis study as well.  Moreover, the concept of the pathogenesis of cirrhosis has evolved greatly in recent years.  In particular, the International Liver Pathology Study Group has proposed replacing the term "cirrhosis" with "advanced chronic liver disease" as it recognizes that cirrhosis, which is usually viewed as a single stage (specifically, the last stage) of liver fibrosis, should instead be viewed as a progressive condition that evolves through more than one stage.  In particular, it has been observed that as cirrhosis progresses, there is an exponential increase in the amount of fibrosis in the liver.--, in [0002]-[0006]), 
Yu as modified by Mishra and Goodman further disclose submitting said slide to an automated process to recognize patterns of hepatic steatosis or liver steatosis from said liver biopsy slide (see Yu: e.g., -- biological objects are identified in each training image, in step 204, pathological relevant segments are extracted using the biological objects identified in each training image, in step 206, quantitative values of features in the pathological relevant segments for each training image are calculated…. the statistic learning or training of the model, and including the steps can help reduce the dimension of the quantitative values which can in turn help reduce the computational effort).--, in [0055]-[0056]; and, -- a model can first be trained using knowledge from an experienced pathologist (e.g. with the experienced pathologist deciding the fibrosis stage of the tissue in each training image) and then be used in method 100 to obtain results for a series of test images.  These results can be employed to assist inexperienced pathologists in deciding the fibrosis stages of the tissues in the test images and thus, can help in educating the inexperienced pathologists.--, in [0148]; also see Mishra: e.g., -- to build a computer-based model to quantify the structural transition from healthy to tumorous mitochondria. To achieve this goal, we formulate the problem as a supervised learning problem, in which a model is trained to classify isolated mitochondria from healthy liver tissue vs liver tumors…. deep convolutional neural network (CNN) structure [4], as it has the following advantages: 1) it learns features automatically in a hierarchical way from the training images and hence there is no need to design hand-craft features; 2) it involves nonlinear transformations which can effectively capture the complex relationship of the data; 3) it is known for its superior performance in many challenging image classification tasks and is robust to different lighting conditions and image contrast [5]. In the prediction phase, we remove the soft-max operation of the fully connect layer and convert class score into a confidence score in the range of 0-1--, in col. 2, page 545; and,  -- Training a deep network requires a large amount of images, which is usually difficult to achieve for biological and medical applications, particularly for electron micrographs of isolated mitochondria from the various samples…. balanced training dataset of 21,600 patches from 45 healthy (randomly selected from healthy liver images) and 45 tumor images (5 images are selected from Fao and the other 40 images--, in col 2, page 546); 
wherein hepatic or liver steatosis (S) is scored as follows: S=0, less than 5% steatosis; S=1, 6%-33% steatosis; S=2, 34%-66% steatosis; and S=3, greater than 66% steatosis (see Goodman: e.g., table 2, and table 3, and table 5, in pages 600-605). See the similar obviousness and motivation statements for the combination of cited references as addressed above for claim 3.

Re Claims 35-36, claims 35-36 are the corresponding medium claim to claims 3, and 6 respectively.  Claims 35-36 thus are rejected for the similar reasons for claims 3, and 6. See above discussions with regard to claims 3, and 6 respectively. Yu as modified by Mishra and Goodman further disclose computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to carry out a method (see Yu: e.g., -- This computer system may be integrated with a device, …  The invention may also be expressed as a computer program product, such as one recorded on a tangible computer medium, containing program instructions operable by a computer system to perform the steps of the method.  The computer program product may be installed on a cloud of a cloud computing system and may be configured to run on a remote server.--, in [0019]).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/Primary Examiner, Art Unit 2667